

Exhibit 10.2(b)


CONSENT TO SUB-SUBLEASE
THIS CONSENT TO SUB-SUBLEASE (this "Agreement") is made as of September 19,
2018, by and among HCP BTC, LLC, a Delaware limited liability company
("Landlord"), AMGEN INC., a Delaware corporation ("Tenant"), PROTHENA
BIOSCIENCES INC., a Delaware corporation ("Subtenant"), and ASSEMBLY
BIOSCIENCES, INC., a Delaware corporation ("Sub-Subtenant").
RECITALS
A.    Reference is hereby made to that certain Build-to-Suit Lease dated
December 20, 2001 (the "Original Lease"), as amended by that certain First
Amendment to Build-to-Suit Lease dated January 22, 2003 (the "First Amendment"),
that certain Second Amendment to Build-to-Suit Lease dated March 26, 2004(the
"Second Amendment"), that certain Third Amendment to Build-to-Suit Lease dated
August 12, 2004 (the "Third Amendment"), that certain Fourth Amendment to
Build-to-Suit Lease and First Amendment to Workletter dated June 19, 2006 (the
"Fourth Amendment"), that certain Fifth Amendment to Build-to-Suit Lease and
Second Amendment to Workletter dated June 19, 2006 (the "Fifth Amendment"), that
certain Sixth Amendment to Build-to-Suit Lease and Third Amendment to Workletter
dated November 21, 2006 (the "Sixth Amendment"), and that certain Seventh
Amendment to Build-to-Suit Lease and Fourth Amendment to Workletter dated
February 21, 2008 (the "Seventh Amendment," and together with the Original
Lease, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment and the Sixth Amendment, the "Lease"), by
and between Landlord (formerly known as Slough BTC, LLC) and Tenant (as
successor in interest to Tularik) for seven (7) buildings in the Oyster Point
research and development center located in South San Francisco, California (the
"Premises") including the building located at 331 Oyster Point Boulevard, South
San Francisco, California 94080 (the "Building").
B.    Pursuant to the terms of that certain Sublease, dated March 22, 2016,
between Tenant and Subtenant (the "Sublease"), Tenant subleased to Subtenant the
Building, as more particularly described in the Sublease (the "Sublet
Premises"). The Sublease was guaranteed by Prothena Corporation plc
("Guarantor") pursuant to that certain Guaranty of Sublease dated March 22, 2016
(the "Guaranty") and Landlord, Tenant and Subtenant entered into that certain
Consent to Sublease dated March 28, 2016 (the "Sublease Consent"), documenting
Landlord's consent to the Sublease.
C.    Pursuant to the terms of Section 9.16 of the Sublease, Subtenant has
requested Tenant's consent to that certain Sub-Sublease dated as of July 18,
2018 (the "Sub-Sublease"), between Subtenant and Sub-Subtenant, with respect to
a sub-subletting by Sub-Subtenant of a portion of the Sublet Premises (the
"Sub-Sublet Premises"), as more particularly set forth in the Sub-Sublease. A
true and correct copy of the Sub-Sublease is attached hereto as Exhibit A.
Tenant is willing to consent to the Sub-Sublease on the terms and conditions
contained herein.
D.    Pursuant to the terms of Article 15 of the Lease, Tenant has requested
Landlord's consent to the Sub-Sublease. Landlord is willing to consent to the
Sub-Sublease on the terms and conditions contained herein.


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-1-
 




--------------------------------------------------------------------------------




E.    All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.
AGREEMENT
1.    Consent.
1.1    Landlord's Consent. Landlord hereby consents to the Sub-Sublease;
provided however, notwithstanding anything contained in the Sub-Sublease to the
contrary, such consent is granted by Landlord only upon the terms and conditions
set forth in this Agreement. The Sub-Sublease is subject and subordinate to the
Lease. Landlord shall not be bound by any of the terms, covenants, conditions,
provisions or agreements of the Sub-Sublease. Sub-Subtenant acknowledges for the
benefit of Landlord that Sub-Subtenant shall accept the Sub-Sublet Premises in
its existing "as-is" condition as of the commencement of the Term thereunder,
and that Landlord has not made any representation or warranty to Sub-Subtenant
as to the compliance of the Sub-Sublet Premises with any law, statute,
ordinance, rule or regulation. Landlord shall not be obligated to provide or pay
for any improvement work or services related to the improvement of the
Sub-Sublet Premises; provided, that the foregoing shall not modify Landlord's
ongoing obligations set forth in the Lease. Sub-Subtenant hereby acknowledges
and agrees that neither Landlord nor any agent of Landlord has made any
representation or warranty to Sub-Subtenant regarding the condition of the
Sub-Sublet Premises or the Project, or with respect to the suitability of any of
the foregoing for the conduct of Sub-Subtenant's business. Subtenant and
Sub-Subtenant hereby represent and warrant to Landlord that the copy of the
Sub-Sublease attached hereto is a full, complete and accurate copy of the
Sub-Sublease, and that there are no other documents or instruments relating to
the use of the Sub-Sublet Premises by Sub-Subtenant other than the Sub-Sublease.
1.2    Tenant's Consent. Tenant hereby consents to the Sub-Sublease; provided
however, notwithstanding anything contained in the Sub-Sublease to the contrary,
such consent is granted by Tenant only upon the terms and conditions set forth
in this Agreement. The Sub-Sublease is subject and subordinate to the Sublease
(which is subject and subordinate to the Lease). Tenant shall not be bound by
any of the terms, covenants, conditions, provisions or agreements of the
Sub-Sublease. Sub-Subtenant acknowledges for the benefit of Tenant that
Sub-Subtenant shall accept the Sub-Sublet Premises in its existing "as-is"
condition as of the commencement of the Term thereunder, and that Tenant has not
made any representation or warranty to Sub-Subtenant as to the compliance of the
Sub-Sublet Premises with any law, statute, ordinance, rule or regulation. Tenant
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Sub-Sublet Premises; provided, that the
foregoing shall not modify Tenant's ongoing obligations to Subtenant expressly
set forth in the Sublease. Sub-Subtenant hereby acknowledges and agrees that
neither Tenant nor any agent of Tenant has made any representation or warranty
to Sub-Subtenant regarding the condition of the Sub-Sublet Premises or the
Project, or with respect to the suitability of any of the foregoing for the
conduct of Sub-Subtenant's business. Subtenant and Sub-Subtenant hereby
represent and warrant to Tenant that (i) Sub-Subtenant meets or exceeds the
minimum net worth set forth in clause (i) of Section 9.16 of the Sublease for a
proposed transferee, (ii) the copy of the Sub-Sublease attached hereto is a
full, complete and accurate


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-2-
 




--------------------------------------------------------------------------------




copy of the Sub-Sublease, and (iii) there are no other documents or instruments
relating to the use of the Sub-Sublet Premises by Sub-Subtenant other than the
Sub-Sublease.
2.    Reimbursement of Landlord and Tenant. Within thirty (30) days after
invoice from Landlord or Tenant (as applicable), Subtenant shall reimburse
(i) Landlord for any and all reasonable costs and expenses, including, without
limitation, reasonable attorneys' fees, incurred by Landlord in connection with
Landlord's review of and consent to the Sub-Sublease and preparation and
negotiation of this Agreement (which payment will satisfy Tenant's obligation to
reimburse Landlord for such costs under the Lease), and (ii) Tenant for any and
all reasonable costs and expenses, including, without limitation, reasonable
attorneys' fees, incurred by Tenant in connection with Tenant's review of and
consent to the Sub-Sublease and preparation and negotiation of this Agreement.
3.    Non‑Release of Tenant and Subtenant; Further Transfers. Neither the
Sub-Sublease nor this consent thereto shall release or discharge Tenant (with
respect to Landlord and the Lease) or Subtenant (with respect to Tenant and the
Sublease) or Guarantor (with respect to Tenant and the Sublease), from any
liability, whether past, present or future, under the Lease, Sublease, or
Guaranty, respectively, or alter the primary liability of (A) Tenant to pay the
rent and perform and comply with all of the obligations of Tenant to be
performed under the Lease (including the payment of all bills rendered by
Landlord for charges incurred by Sub-Subtenant for services and materials
supplied to the Sub-Sublet Premises), (B) Subtenant to pay the rent and perform
and comply with all of the obligations of Subtenant to be performed under the
Sublease (including the payment of all bills rendered by Tenant for charges
incurred by Sub-Subtenant for services and materials supplied to the Sub-Sublet
Premises), or (C) Guarantor to perform and comply with all the obligations of
Guarantor to be performed under the Guaranty. Neither the Sub-Sublease nor this
consent thereto shall be construed as (i) a waiver of Landlord's right to
consent (in each case, to the extent such consent is required under the Lease)
to any further subletting by Tenant, by Subtenant and/or by Sub-Subtenant
(including, without limitation, pursuant to the exercise by Sub-Subtenant of any
expansion right or right of first offer/refusal set forth in the Sub-Sublease,
each of which shall require Landlord's prior written consent) or to any
assignment by Tenant of the Lease or assignment by Subtenant of the Sublease, or
assignment by Sub-Subtenant of the Sub-Sublease, (ii) a consent by either
Landlord or Tenant to any portion of the Sub-Sublet Premises being used or
occupied by any other party, or (iii) a waiver of Tenant's right to consent to
any further subletting either by Subtenant and/or Sub-Subtenant (including,
without limitation, pursuant to the exercise by Sub-Subtenant of any expansion
right or right of first offer/refusal set forth in the Sub-Sublease, each of
which shall require Tenant's prior written consent) or to any assignment by
Subtenant of the Sublease, or assignment by Sub-Subtenant of the Sub-Sublease.
Notwithstanding the preceding portion of this Section 3 or any provision to the
contrary set forth in the Lease or the Sublease, neither Landlord's nor Tenant's
consent shall be required in connection with any assignment or subleasing of
Sub-Subtenant's interest in the Sub-Sublease that would constitute a "Permitted
Transfer" pursuant to the terms of Section 15.1 of the Lease, if all references
in Section 15.1 were deemed to refer to "Sub-Subtenant" instead of "Tenant" and
to the "Sub-Sublease" instead of the "Lease". The foregoing shall not release
Sub-Subtenant of any of Sub-Subtenant's obligations with respect to any transfer
as set forth in Section 9.16 of the Sub-Sublease.


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-3-
 




--------------------------------------------------------------------------------




4.    Relationship With Landlord. Subtenant hereby assigns and transfers to
Tenant, pursuant to the express terms and conditions of this Section 4 and
conditioned thereon, Subtenant's interest in the Sub-Sublease and all rentals
and income arising therefrom, provided, however, that, Tenant confirms and
agrees that any such rentals or income received by Tenant as a result of such
assignment are subject to the assignment by Tenant to Landlord of its interest
in the Sublease and all rentals and income arising therefrom, as set forth in
the Sublease Consent. Tenant, by consenting to the Sub-Sublease agrees that
until an event of default beyond all applicable notice and cure periods shall
occur in the performance of Subtenant's obligations under the Sublease,
Subtenant may receive, collect and enjoy the full benefits of such interest in
the Sub-Sublease, including, without limitation, rents accruing under the
Sub-Sublease. In the event Subtenant shall be in default in the performance of
its obligations to Tenant under the Sublease beyond any applicable notice and
cure period, Tenant may, at its option by notice to Subtenant and Sub-Subtenant,
elect to receive and collect, directly from Sub-Subtenant, all rent and any
other sums owing and to be owed by Sub-Subtenant under the Sub-Sublease, as
further set forth in Section 4.1 below. In the event Tenant shall be in default
in the performance of its obligations to Landlord under the Lease and Subtenant
shall be in default in the performance of its obligations to Tenant under the
Sublease (in each case, beyond any applicable notice and cure periods set forth
therein), Landlord may, at its option by notice to Tenant, Subtenant, and
Sub-Subtenant elect to receive and collect, directly from Sub-Subtenant, all
rent and any other sums owing and to be owed by Sub-Subtenant under the
Sub-Sublease, as further set forth in Section 4.1, below. In the event that the
Sublease shall be terminated, Tenant may, at its option by notice to Subtenant
and Sub-Subtenant, either (x) terminate the Sub-Sublease, or (ii) elect to
succeed to Subtenant's interest in the Sub-Sublease and cause Sub-Subtenant to
attorn to Tenant, as further set forth in Section 4.2 below. In the event that
both the Lease and the Sublease shall be terminated, Landlord may, at its option
by notice to Tenant, Subtenant and Sub-Subtenant, either (i) terminate the
Sub-Sublease, or (ii) elect to succeed to Subtenant's interest in the
Sub-Sublease and cause Sub-Subtenant to attorn to Landlord, as further set forth
in Section 4.2, below.
4.1    Landlord's or Tenant's Election to Receive Rents. Tenant shall not, by
reason of the Sub-Sublease, nor by reason of the collection of rents or any
other sums from the Sub-Subtenant pursuant to Section 4, above, be deemed liable
to Sub-Subtenant for any failure of Subtenant to perform and comply with any
obligation of Subtenant, and Subtenant hereby irrevocably authorizes and directs
Sub-Subtenant, upon receipt of any written notice from Tenant stating that a
default exists in the performance of Subtenant's obligations under the Sublease
(beyond any applicable notice and cure periods), to pay to Tenant the rents and
any other sums due and to become due under the Sub-Sublease. Subtenant agrees
that Sub-Subtenant shall have the right to rely upon any such statement and
request from Tenant, and that Sub-Subtenant shall pay any such rents and any
other sums to Tenant without any obligation or right to inquire as to whether
such default exists and notwithstanding any notice from or claim from Subtenant
to the contrary. Subtenant shall not have, and hereby waives, any right or claim
against Sub-Subtenant for any such rents or any other sums so paid by
Sub-Subtenant to Tenant. Tenant shall credit Subtenant with any rent or other
sums received by Tenant under the assignment set forth in Section 4 above,
provided, that, acceptance of any rent or other payments from Sub-Subtenant as
the result of any default by Subtenant shall in no manner whatsoever be deemed
an attornment by Tenant to Sub-Subtenant or by Sub-Subtenant to Tenant, be
deemed a waiver by Tenant of any provision of the Sublease, or


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-4-
 




--------------------------------------------------------------------------------




serve to release Subtenant from any liability under the terms, covenants,
conditions, provisions or agreements under the Sublease. Notwithstanding the
foregoing, any other payment of rent from the Sub-Subtenant directly to Tenant,
regardless of the circumstances or reasons therefor, shall in no manner
whatsoever be deemed an attornment by the Sub-Subtenant to Tenant in the absence
of a specific written agreement signed by Tenant to such an effect. Landlord
shall not, by reason of the Sub-Sublease, nor by reason of the collection of
rents or any other sums from the Sub-Subtenant pursuant to Section 4, above, be
deemed liable to Sub-Subtenant for any failure of Tenant or Subtenant to perform
and comply with any obligation of Tenant or Subtenant, respectively, and Tenant
and Subtenant hereby irrevocably authorizes and directs Sub-Subtenant, upon
receipt of any written notice from Landlord stating that a default exists in the
performance of Tenant's obligations under the Lease (beyond any applicable
notice and cure periods), to pay to Landlord the rents and any other sums due
and to become due under the Sub-Sublease. Tenant and Subtenant agree that
Sub-Subtenant shall have the right to rely upon any such statement and request
from Landlord, and that Sub-Subtenant shall pay any such rents and any other
sums to Landlord without any obligation or right to inquire as to whether such
default exists and notwithstanding any notice from or claim from Tenant or
Subtenant to the contrary. Neither Tenant nor Subtenant shall have, and each
hereby waives, any right or claim against Sub-Subtenant for any such rents or
any other sums so paid by Sub-Subtenant to Landlord. Landlord shall credit
Tenant, as applicable, with any rent or other sums received by Landlord under
the assignment set forth in the Sublease Consent, provided, that the acceptance
of any payment on account of rent from the Sub-Subtenant as the result of any
such default by Tenant shall in no manner whatsoever be deemed an attornment by
the Landlord to Sub-Subtenant or by Sub-Subtenant to Landlord, be deemed a
waiver by Landlord of any provision of the Lease, or serve to release Tenant or
Subtenant from any liability under the terms, covenants, conditions, provisions
or agreements under the Lease or the Sublease, respectively. Notwithstanding the
foregoing, any other payment of rent from the Sub-Subtenant directly to
Landlord, regardless of the circumstances or reasons therefor, shall in no
manner whatsoever be deemed an attornment by the Sub-Subtenant to Landlord in
the absence of a specific written agreement signed by Landlord to such an
effect.
4.2    Landlord's or Tenant's Election of Sub-Subtenant's Attornment. If either
Landlord or Tenant elects, at its option, to cause Sub-Subtenant to attorn to
Landlord or Tenant (as applicable) pursuant to Section 4, above, Landlord or
Tenant (as applicable) shall undertake the obligations of Subtenant under the
Sub-Sublease from the time of the exercise of the option, but (i) neither
Landlord nor Tenant shall be liable for any prepayment of more than one month's
rent or any security deposit paid by Sub-Subtenant unless such payment of
security deposit has actually been received by Landlord or Tenant (as
applicable), (ii) Landlord shall not be liable for any previous act or omission
of Tenant or Subtenant under the Sublease or the Sub-Sublease, or for any other
defaults of Tenant or Subtenant under the Sublease or the Sub-Sublease, except
for any default of a continuing nature that continues after the date Landlord
undertakes the obligations of Tenant under the Sublease, (iii) Tenant shall not
be liable for any previous act or omission of Subtenant under the Sub-Sublease,
or for any other defaults of Subtenant under the Sub-Sublease, except for any
default of a continuing nature that continues after the date Tenant undertakes
the obligations of Subtenant under the Sub-Sublease, (iv) Landlord shall not be
subject to any defenses or offsets previously accrued which Sub-Subtenant may
have against Tenant and/or Subtenant, (v) Tenant shall not be subject to any
defenses or offsets previously accrued which Sub-Subtenant may have


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-5-
 




--------------------------------------------------------------------------------




against Subtenant, or (vi) neither Landlord nor Tenant shall be bound by any
changes or modifications made to the Sub-Sublease without the written consent of
both Landlord and Tenant, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon either Tenant's or Landlord's election to undertake
the obligations of Subtenant under the Sub-Sublease as permitted above,
Subtenant shall promptly remit to Landlord or Tenant (as applicable) any
unapplied security deposit that is held by Subtenant under the terms of the
Sub-Sublease.
4.3    Operational Matters. Notwithstanding Landlord's consent to the
Sub-Sublease as set forth herein, Landlord shall not be obligated to accept from
Sub-Subtenant any payments of minimum rental or Tenant's Operating Cost Share
due under the Lease, all of which shall be paid by Tenant as set forth in the
Lease, and notwithstanding Tenant's consent to the Sub-Sublease as set forth
herein, Tenant shall not be obligated to accept from Sub-Subtenant any payments
of Rent (as defined in the Sublease) due under the Sublease, all of which shall
be paid by Subtenant as set forth in the Sublease. Requests for Building
services as provided under the Lease, including without limitation, parking
privileges, repair and maintenance services, or any other services or
obligations to be performed by Landlord under the terms of the Lease, shall be
made by Tenant, and Landlord shall have no obligation to respond to any direct
request of Sub-Subtenant regarding the same.
4.4    Parking. Notwithstanding any provisions to the contrary contained in the
Sub-Sublease, or any other sublease, assignment, amendment or other agreement
between Subtenant and Sub-Subtenant, any and all unreserved parking spaces
allocated to Sub-Subtenant for the Sub-Sublet Premises are limited to such
unreserved parking spaces that make up Subtenant's allotment of unreserved
parking spaces provided under the Sublease. The total number of unreserved
parking spaces provided under the Lease will not increase or decrease
irrespective of how Subtenant allocates such parking spaces under the
Sub-Sublease or otherwise.
4.5    No Waiver. The acceptance of any amounts by Landlord from Sub-Subtenant
or any other party shall not be deemed a waiver by Landlord of the obligation of
Tenant to pay any or all amounts due and owing under the Lease, provided that
Landlord shall credit Tenant with any such amounts received by Landlord. The
performance of any obligation required by Tenant under the Lease by
Sub-Subtenant or any other party shall not be deemed a waiver by Landlord of the
duty of Tenant to perform such obligation or any other obligation as to which
performance is or becomes due under the Lease. The acceptance of any amounts by
Tenant from Sub-Subtenant or any other party shall not be deemed a waiver by
Tenant of the obligation of Subtenant to pay any or all amounts due and owing
under the Sublease, provided that Tenant shall credit Subtenant with any such
amounts received by Tenant. The performance of any obligation required by
Subtenant under the Sublease by Sub-Subtenant or any other party shall not be
deemed a waiver by Tenant of the duty of Subtenant to perform such obligation or
any other obligation as to which performance is or becomes due under the
Sublease.
4.6    Acts of Sub-Subtenant. Any act or omission by Sub-Subtenant, or by any
other person or entity for whose acts or omissions Tenant is liable or
responsible under the terms of the Lease, that violates any of the provisions of
the Lease, shall be deemed a violation of the Lease by Tenant, subject to any
applicable notice and cure provisions contained in the Lease. Any


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-6-
 




--------------------------------------------------------------------------------




act or omission by Sub-Subtenant, or by any other person or entity for whose
acts or omissions Subtenant is liable or responsible under the terms of the
Sublease, that violates any of the provisions of the Sublease or the Lease,
shall be deemed a violation of the Sublease by Subtenant, subject to any
applicable notice and cure provisions contained in the Sublease.
4.7    Indemnification. Sub-Subtenant shall indemnify, defend and hold Landlord
and Tenant, their members, partners, subpartners, shareholders and each of their
respective officers, directors, agents, employees and contractors (each, an
"Indemnified Party" and collectively, the "Indemnified Parties") harmless from
any and all liability for bodily injury to or death of any person, or loss of or
damage to the property of any person, and all actions, claims, demands, costs
(including, but not limited to, reasonable attorneys' fees), damages or expenses
of any kind (collectively, "Claims") arising therefrom which may be brought or
made against the Indemnified Parties or which the Indemnified Parties may pay or
incur by reason of the use, occupancy and enjoyment of the Sub-Sublet Premises
by Sub-Subtenant or any invitees, sublessees, licensees, assignees, agents,
employees or contractors of Sub-Subtenant or holding under Sub-Subtenant
(including, but not limited to, any such matters arising out of or in connection
with any early entry upon the Sub-Sublet Premises by Sub-Subtenant pursuant to
the terms of the Sub-Sublease) from any cause whatsoever other than negligence
or willful misconduct or omission by the Indemnified Party making the Claim
under this Section 4.7. The Indemnified Parties shall not be liable for, and
Sub-Subtenant hereby waives all claims against such persons for damages to
goods, wares and merchandise in or upon the Sub-Sublet Premises or for injuries
to Sub-Subtenant, its agents or third persons in or upon the Sub-Sublet
Premises, from any cause whatsoever other than negligence or willful misconduct
or omission by the applicable Indemnified Party. Sub-Subtenant shall give prompt
notice to Landlord and Tenant of any casualty or accident in on or about the
Sub-Sublet Premises. Subtenant confirms that Sub-Subtenant's indemnity above is
in addition to, and does not replace, modify or negate, Subtenant's
indemnification obligations under the Sublease (including without limitation,
Subtenant's indemnification of Tenant in Section 11.3 of the Sublease) or the
Sublease Consent (including, without limitation, Subtenant's indemnification of
Landlord in Section 4.6 of the Sublease Consent. Tenant confirms that
Sub-Subtenant's and Subtenant's indemnities are in addition to (and do not
replace, modify, or negate) Tenant's indemnification obligations under the
Lease, including, without limitation, Tenant's indemnification of Landlord set
forth in Section 14.6(a) of the Lease. The provisions of this Section 4.7 shall
survive the expiration or sooner termination of the Sub-Sublease with respect to
any claims or liability arising in connection with any event occurring prior to
such expiration or termination.
4.8    Insurance. Prior to Sub-Subtenant's occupancy of the Sub-Sublet Premises,
Sub-Subtenant shall provide Landlord and Tenant with certificates of all of the
insurance required to be carried by Sub-Subtenant by the terms of the
Sub-Sublease, which shall show Landlord and Tenant as being additional insureds
thereunder. The waiver of subrogation contained in Section 14.4 of the Lease
shall apply as between Landlord and Sub-Subtenant and as between Tenant and
Sub-Subtenant.
4.9    No Consent to Alterations or Particular Use. Notwithstanding anything
contained in the Sub-Sublease to the contrary, Landlord's or Tenant's consent to
the Sub-Sublease as contained in this Agreement shall not be deemed to be a
consent to (i) any alteration or work of


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-7-
 




--------------------------------------------------------------------------------




improvement that Tenant, Subtenant or Sub-Subtenant may desire or intend in the
Sub-Sublet Premises, (ii) any use of hazardous, radioactive or toxic materials
in or about the Sub-Sublet Premises, except as expressly permitted in the Lease,
including without limitation pursuant to Sections 13.1 and 13.6 of the Lease, or
(iii) any signage proposed to be installed for the benefit of Sub-Subtenant.
4.10    Surrender. Notwithstanding anything contained in the Sub-Sublease to the
contrary, all Improvements made by Sub-Subtenant to the Sub-Sublet Premises,
subject to Landlord's right to require removal or to elect ownership, shall
become the property of Landlord at the end of the term of the Lease in
accordance with Sections 11.2 and 12.2 of the Lease. If Landlord elects to
require removal of any Improvements or other alterations, modifications or
additions made by Sub-Subtenant to the Sub-Sublet Premises, Subtenant
acknowledges that, per the terms of the Sublease, Subtenant shall perform (or
cause Sub-Subtenant to perform) such removal and restoration work in compliance
with the terms of the Lease and Sublease at no cost to Landlord or Tenant.
5.    General Provisions.
5.1    Consideration for Sub-Sublease. Subtenant and Sub-Subtenant represent and
warrant that there are no additional payments of rent or any other consideration
of any type payable by Sub-Subtenant to Subtenant with regard to the Sub-Sublet
Premises other than as disclosed in the Sub-Sublease. Pursuant to and in
accordance with Section 9.16 of the Sublease, Subtenant shall pay Tenant (the
"Transfer Premium") one-half (1/2) of all cash sums and other economic
considerations received by Subtenant in connection with the Sub-Sublease, after
first deducting therefrom (i) the minimum rental due under the Sublease for the
Sub-Sublet Premises (calculated based on the average per square foot amount that
Subtenant is required to pay under the Sublease for the Subleased Premises) for
the corresponding period, (ii) any costs incurred by Subtenant for leasehold
improvements in the Sub-Sublet Premises for the specific benefit of
Sub-Subtenant in connection with the Sub-Sublease, amortized over the remaining
term of the Sublease, and (iii) any reasonable real estate commissions and/or
reasonable attorneys' fees actually incurred by Subtenant in connection with the
Sub-Sublease (amortized over the term of the Sub-Sublease). Prior to the date
Sub-Subtenant commences paying rent under the Sub-Sublease, Subtenant will
provide Tenant with the following: (A) a calculation of the amount of the total
costs to complete any improvements to the Sub-Sublet Premises (along with
supporting documentation reasonably acceptable to Tenant) and a calculation the
monthly amortized amount to be deducted for such costs as set forth above, (B) a
calculation of the total amount of real estate commissions and/or reasonable
legal fees paid by Subtenant in connection with the Sub-Sublease (along with
supporting documentation reasonably acceptable to Tenant) and a calculation of
the monthly amortized amount to be deducted for such costs as set forth above,
and (C) a schedule setting forth the determination of the estimated amount of
the Transfer Premium payable to Tenant during the term of the Sub-Sublease
calculated as set forth above (and assuming that Sub-Subtenant timely pays the
amount of Rent due and owing under the Sub-Sublease for each month). To the
extent that the actual costs, fees or commissions referenced in the immediately
preceding sentence (the "Costs") are not final or known to Subtenant as of the
date on which Subtenant provides such information to Tenant, Subtenant shall
provide Tenant with a reasonable estimate thereof. Promptly after the Costs have
been finalized (and in any event within sixty (60) days after the first Rent
Commencement Date


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-8-
 




--------------------------------------------------------------------------------




under the Sub-Sublease), Subtenant shall provide Tenant with an accounting of
the actual Costs (including supporting documentation reasonably acceptable to
Tenant), and future payments of the Transfer Premium shall be equitably adjusted
to reflect the variance between the estimated Costs and the actual Costs,
including to reflect any underpayment or overpayment of the Transfer Premium by
Subtenant prior to the date of such accounting. Subtenant shall pay each
Transfer Premium payment to Tenant within ten (10) days after Subtenant receives
Sub-Subtenant's corresponding payment of rent under the Sub-Sublease.
Notwithstanding the foregoing, Landlord acknowledges that the consideration
payable by Subtenant under the Sublease (including, without limitation, the
Transfer Premium) does not alter the amounts due to Landlord under the Lease or
create an obligation under the Lease for payment of a transfer premium in
addition to amounts due to Landlord under the Lease.
5.2    Brokerage Commission. Subtenant and Sub-Subtenant covenant and agree that
under no circumstances shall Landlord or Tenant be liable for any brokerage
commission or other charge or expense in connection with the Sub-Sublease, and
Subtenant and Sub-Subtenant agree to protect, defend, indemnify and hold
Landlord and Tenant harmless from the same and from any cost or expense
(including but not limited to reasonable attorneys' fees) incurred by Landlord
or Tenant in resisting any claim for any such brokerage commission.
5.3    [Intentionally Deleted]
5.4    Controlling Law. The terms and provisions of this Agreement shall be
construed in accordance with and governed by the laws of the State in which the
Premises are located.
5.5    Binding Effect. Without limiting the restrictions, terms and conditions
governing assignment and subletting set forth in the Lease, Sublease or
Sub-Sublease (as applicable), this Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, successors and assigns. As used
herein, the singular number includes the plural and the masculine gender
includes the feminine and neuter.
5.6    Captions. The paragraph captions utilized herein are in no way intended
to interpret or limit the terms and conditions hereof; rather, they are intended
for purposes of convenience only.
5.7    Partial Invalidity. If any term, provision or condition contained in this
Agreement shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Agreement shall be valid and enforceable to the
fullest extent possible permitted by law.
5.8    Attorneys' Fees. If any party commences litigation against another party
for the specific performance of this Agreement, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, the parties hereto
agree to and hereby do waive any right to a trial by jury and, in the event of
any such commencement of litigation, the prevailing party shall


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-9-
 




--------------------------------------------------------------------------------




be entitled to recover from such party all costs, including reasonable
attorneys', and experts' fees and costs, as may have been incurred.
5.9    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original Agreement, but all of which, taken
together, shall constitute one and the same Agreement, binding on the parties
hereto. The signature of any party hereto to any counterpart hereof shall be
deemed a signature to, and may be appended to, any other counterpart hereof.
5.10    SEC Filings. In the event either Subtenant or Sub-Subtenant or any of
their respective affiliates (such party, a "Filing Party") is required to file
with the Securities and Exchange Commission or the securities regulators of any
state or other jurisdiction a registration statement or any other disclosure
document which describes or refers to the Sub-Sublease or this Agreement under
the Securities Act of 1933, as amended, the Securities Exchange Act, of 1934, as
amended, any other applicable securities law or the rules of any national
securities exchange, the Filing Party shall be entitled to file an unredacted
copy of the Lease, the Sublease, the Sub-Sublease, this Agreement and a copy of
the Fifth Amendment with those redactions of the Fifth Amendment reflected in
the version attached to Exhibit A-1 of the Sub-Sublease.
5.11    Consents under Sub-Sublease. Each of Sub-Subtenant and Subtenant
acknowledges and agrees that this Agreement constitutes the Master Landlord
Consent and the Sublandlord Consent (each as defined in the Sub-Sublease) under
the Sub-Sublease.
5.12    Acknowledgment by Guarantor. Guarantor acknowledges receipt of the
Sub-Sublease and this Agreement and consents thereto. Guarantor further confirms
and agrees that the obligations of Guarantor under and with respect to the
Guaranty shall continue to apply to the Sublease and shall not otherwise be
impaired or affected by the Sub-Sublease. The Guaranty is hereby continued,
confirmed and ratified in all respects.
5.13    Required Accessibility Disclosure. For purposes of Section 1938(a) of
the California Civil Code, Landlord, Tenant and Subtenant hereby disclose to
Sub-Subtenant and each other that the Sub-Sublet Premises have not undergone
inspection by a certified access specialist (CASp). The following notice is
hereby made pursuant to Section 1938(e) of the California Civil Code:
"A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises."


873479.02/SD
888888-00823/10-3-18/mjh/mjh
-10-
 




--------------------------------------------------------------------------------




In furtherance of and in connection with such notice, Tenant, Subtenant and
Sub-Subtenant, each having read such notice and understanding their right to
request and obtain a CASp inspection and with advice of counsel, each hereby
elects not to obtain such CASp inspection and forever waives its rights to
obtain a CASp inspection with respect to the Sub-Sublet Premises to the extent
permitted by applicable laws now or hereafter in effect.
5.14    Notices. All notices, consents, waivers and other communications shall
be delivered in accordance with Article 21 of the Original Lease to the parties
at their respective addresses as set forth below (or such other notice addresses
provided by any party to the other parties in accordance with the terms hereof).
To Landlord:
HCP BTC, LLC
c/o HCP, Inc.
3000 Meridian Blvd., Suite 200
Franklin, Tennessee 37067
Attention: Legal Department

    
with a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.


To Tenant:
Amgen Inc.

One Amgen Center Drive
Mail Stop: B21-2-A
Thousand Oaks, CA 91320-1799
Attention: Corporate Real Estate
    
\
with a copy to



Amgen Inc.
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
Attention: Operations Law Group


To Subtenant:
Prothena Biosciences Inc.
331 Oyster Point Boulevard
South San Francisco, CA 94080
Attention: Chief Financial Officer



873479.02/SD
888888-00823/10-3-18/mjh/mjh
-11-
 




--------------------------------------------------------------------------------





with a copy to:

Prothena Biosciences Inc.
331 Oyster Point Boulevard
South San Francisco, CA 94080
Attention: Chief Legal Officer


To Sub-Subtenant:
Before Sub-Sublease Rent Commencement Date:

Assembly Biosciences, Inc.
409 Illinois Street
San Francisco, CA 94158
Attention: Chief Financial Officer

After Sub-Sublease Rent Commencement Date:
Assembly Biosciences, Inc.
331 Oyster Point Boulevard, 4th Floor
South San Francisco, CA 94080
Attention: Chief Financial Officer


with a copy to:

Assembly Biosciences, Inc.
11711 N. Meridian Street, Suite 310
Carmel, IN 46032
Attention: General Counsel
[Signatures follow on next page.]




873479.02/SD
888888-00823/10-3-18/mjh/mjh
-12-
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Consent to Sub-Sublease as of
the day and year first above written.
LANDLORD:
HCP BTC, LLC,
a Delaware limited liability company


By: /s/Andrew Cressman
Name: Andrew Cressman
Its: VP


TENANT:
AMGEN INC.,
a Delaware corporation
By: /s/ Venkata P. Yepuri
Name: Venkata P. Yepuri
Its: Vice President, Global Business Solutions
and Strategic Sourcing
SUBTENANT:


PROTHENA BIOSCIENCES INC.,
a Delaware corporation
By: /s/ Bill Homan
Name: Bill Homan
Its: Company Secretary


SUB-SUBTENANT:
ASSEMBLY BIOSCIENCES, INC.,
a Delaware corporation
By: /s/ Graham Cooper
Name: Graham Cooper
Its: CFO/COO


[Acknowledgment of Guarantor on next page]


873479.02/SD
888888-00823/10-3-18/mjh/mjh


-13-
 




--------------------------------------------------------------------------------







ACKNOWLEDGEMENT AND CONSENT
OF GUARANTOR FOR PURPOSES OF
SECTIONS 3 AND 5.12:




PROTHENA CORPORATION plc,
An Ireland public limited company


By: /s/ Bill Homan
Name: Bill Homan
Its: Company Secretary


By: /s/ Karin Walker
Name: Karin Walker
Its: CAO








873479.02/SD
888888-00823/10-3-18/mjh/mjh


-14-
 




--------------------------------------------------------------------------------






EXHIBIT A
THE SUB-SUBLEASE


873479.02/SD
888888-00823/10-3-18/mjh/mjh
EXHIBIT A
-1-
 


